Title: 2d.
From: Adams, John Quincy
To: 


       We had no meeting at Parson Carey’s. I was employ’d in writing all the forenoon; but after dinner, went to hear Mr. Spring. The speculative sentiments of this gentleman, upon religion, are not such as I should admire. They may I think safely be called illiberal; though I am sensible such charges, are not in general very liberal. He has adopted all the fancies of the Hop­kintonian sect as they are called. These people while they profess to found their system entirely upon disinterested benevolence, by what appears to me a strange inconsistency, suppose that it may be agreeable to the general plan of the supreme being, to condemn to eternal torments all the human race except such as have experienced the effect of saving grace; The point upon which Mr. Spring continually harps; is that holiness consists in a total exemption from all selfish ideas, and that all sin originates in selfishness. I suppose he has not preach’d a sermon these ten years without introducing those favorite sentiments: his repetitions are so frequent; that they become very tiresome, to one whom they cannot convince. But his delivery is very agreeable; there is an earnestness and a solemnity in his manner which I wish I could find in preachers whose doctrines are more comformable to my ideas of truth.
      